            Case 1:19-cr-00374-JMF Document 82 Filed 08/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
                                                                   :
UNITED STATES OF AMERICA                                           :      NOTICE OF APPEARANCE
                                                                   :      AND REQUEST FOR
                                                                   :      ELECTRONIC NOTIFICATION
                                                                   :
                    - v. -                                         :      19 Cr. 374 (JMF)
                                                                   :
                                                                   :
MICHAEL AVENATTI,                                                  :
                                                                   :
                             Defendant.                            :
------------------------------------------------------------------x

To:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note her appearance as counsel

in this case on behalf of defendant Michael Avenatti and to add her as a filing user to whom Notices

of Electronic Filing will be transmitted in this case.

                                                                   Respectfully Submitted,


                                                                   _____________________________
                                                                   Tamara L. Giwa
                                                                   Assistant Federal Defender
                                                                   Federal Defenders of New York, Inc.
                                                                   52 Duane Street – 10th Floor
                                                                   New York, NY 10007
                                                                   (917) 890-9729
                                                                   tamara_giwa@fd.org
